Citation Nr: 0006487	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
back disorder.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel
INTRODUCTION


The veteran had active military service from March 1971 to 
December 1972.  

This appeal arose from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO, in pertinent part, 
denied the claim of entitlement to service connection for a 
"back condition", determining that the claim was not well 
grounded, and granted entitlement to service connection for 
PTSD, with assignment of a 30 percent evaluation effective 
June 5, 1997.  

The appellant and his wife provided testimony before a 
Hearing Officer at a hearing at the RO in January 1998, a 
transcript of which has been associated with the claims file.  
At the hearing, issues of entitlement to service connection 
for hypertension, a "nerve disorder" and entitlement to an 
initial compensable evaluation for hearing loss were 
withdrawn.  

The appellant and his wife provided testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at a RO hearing in October 1999, a transcript of which has 
been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the remand portion of 
this decision.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired back disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired back disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran's induction 
examination was normal with respect to the spine and he 
denied a history of any back trouble.  

In May 1971 the veteran was evaluated for a complaint of 
lower back pain.  Examination and x-rays were negative.  The 
x-ray report noted a history of a previous injury.  

In December 1971 the veteran reported that he was struck by 
an automobile in 1969 and had had intermittent trouble every 
since.  Some paravertebral spasm was noted and that was the 
impression at the time.  A record of a follow-up visit in 
September 1972 noted a history of chronic low back pain since 
1969.  It was noted that he denied back trouble on a physical 
in 1971.  The impression was a back strain.  

The veteran's service separation examination in December 1972 
showed no disability of the back.  

A VA orthopedic examination was conducted in August 1997.  
The veteran reported injuring his back stepping off of a 
truck.  He reported that he continued to have low back 
problems and occasionally experienced pain into the left leg.  
After examination the impression was that a back disorder was 
not found.  X-rays were normal.  




A chiropractic report dated in January 1998 was received.  
According to the chiropractor, the veteran had received 
treatment since 1990.  The veteran was seen in January 1997 
for examination and treatment of discomfort in his lower back 
and mid-thoracic region.  X-rays were reviewed.  In pertinent 
part, the examination found subluxations at multiple lumbar 
and thoracic levels.  The veteran was treated with mild 
spinal manipulation, and the problem was reportedly 
"corrected."  On the other hand, according to the 
chiropractor, the veteran's problem was not "stabilized."  

The veteran testified before a Hearing Officer at the RO in 
January 1998.  He reported that in 1969, he was assisting a 
stranded motorist when the motorist was struck by a passing 
car and was thrown into him.  He testified that the impact 
knocked him down and caused scrapes but no other injuries.  
He stated he had not even gone to see a doctor.  

The veteran testified that back problems started during 
Advanced Infantry Training when he stepped out of a truck.  
He also testified that when serving in Vietnam he was a radio 
operator and had to jump out of helicopters carrying a 120-
125 pound pack.  He stated that at discharge his back was 
bothering him off and on but he did not think he mentioned it 
on his examination.  

The veteran testified that after discharge while working for 
the Forestry Service - in 1974 or 1975 - he pulled a muscle 
or strained his back.  He stated that he had had problems 
since service with low back and left hip pain.  He denied any 
treatment of his back until many years after service.  The 
only treatment he could think of was that he had his wife rub 
liniment into his back.  

The veteran stated that he had been going to his chiropractor 
since 1990 off and on.  He recalled that in 1990 he "moved 
just right" and threw his back out.  


The veteran's wife also testified.  She did not feel that his 
accident in 1969 affected him or amounted to anything.  She 
did not feel that he was having back problems when he went 
into the service.  She noticed back problems when he came 
home from Vietnam as evidenced by his complaints of back 
pain.  She stated that she would rub his back with liniment.  
She recalled that his back bothered him as well when he was 
working for the Forest Service.  

The veteran testified before the undersigned Member of the 
Board at a RO hearing in October 1999.  His testimony, and 
the testimony of his wife, was essentially the same as the 
testimony provided at the earlier RO hearing.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  




With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).  



In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b) 
(1999).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

In Clyburn v. West, 12 Vet. App. 296 (1999), the Court found 
that while there was evidence of both a current diagnosis and 
in-service incurrence, no medical nexus evidence had been 
submitted.  The Court rejected the appellant's contention 
that his continued complaints of knee pain since service, 
coupled with his diagnosis of chondromalacia patellae just 
six months after his discharge, were sufficient to satisfy 
the nexus prong.  The issue was one of etiology and therefore 
the case did not present an issue that could be satisfied by 
lay testimony.  There was no competent medical evidence that 
the appellant's current condition, whether chondromalacia 
patellae or degenerative joint disease, was the same 
condition or related to the knee problems he experienced 
while on active duty.  

Although the veteran was deemed competent to testify to the 
pain he experienced since his tour of duty, he was found to 
not be competent to testify to the fact that what he 
experienced in service and since service was the same 
condition he was currently diagnosed with.  
Even under 38 C.F.R. § 3.303(b), medical evidence is required 
to demonstrate a relationship between a present disability 
and the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  Id. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1999).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  

The veteran maintains that he injured his back in service 
stepping off of a truck, and he asserts that he has residuals 
of this injury including recurrent back pain.  

As for inception versus aggravation in service, the Board's 
review of the evidentiary record discloses that no back 
disorder was shown on entrance into service.  In view of the 
foregoing, the Board concludes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994; Therefore 
the veteran is entitled to the presumption of soundness.  
38 U.S.C.A. §§ 1132, 1137;  38 C.F.R. § 3.304.  





The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
back disorder existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of the evidence of 
record.  Crowe, 7 Vet. App. at 245-6.

As a rebuttal to this presumption, the veteran did report 
when obtaining treatment in service that he had back pain 
dating from an injury prior to service.  However, he has 
subsequently testified that that he was only knocked down 
prior to service, suffering scrapes.  He denied any residual 
back pain when entering service.  His wife essentially 
corroborated his testimony.  

However, the Board need not reach the question of whether the 
presumption of soundness was rebutted by obvious, clear and 
unmistakable evidence of a preexisting condition because even 
assuming without deciding that a back injury did not preexist 
service, necessary elements of a well grounded claim are 
missing.  

The veteran has shown recent back treatment by a 
chiropractor.  In January 1997 the chiropractor diagnosed 
subluxations of multiple lumbar and thoracic levels, but a 
subsequent VA examination in August 1997 did not identify any 
disability of the back.  In the absence of a disability there 
cannot be a well grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Furthermore, there is no competent medical evidence between 
the findings and symptoms shown in service, the veteran's 
post service symptomatology, and the diagnosis of spinal 
subluxation.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498.  



The veteran's lay testimony is not competent on the question 
of etiology, to include whether there is a nexus between in 
service and post service symptoms and diagnoses, Clyburn, 12 
Vet. App. 296, and the entire evidentiary record is devoid of 
medical evidence of a link between the veteran's current 
symptoms and chiropractic treatment, and his active service.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of the back which developed 
in service or during an applicable presumptive period.  There 
does not exist competent medical evidence of a relationship 
between any currently diagnosed disorder and back 
symptomatology shown in service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage, 10 Vet. App. 488.  

Again, the veteran's lay opinion that a back disorder was 
incurred in or aggravated by service is not competent on 
medical questions of diagnosis and etiology.  He has not 
offered any evidence of medical training or expertise 
demonstrating that he has been trained in the medical arts 
thereby rendering him competent to offer an opinion as to 
diagnosis and/or etiology of a disorder.  He is clearly 
alleging a fact which is beyond his competence to do so.  
Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King, 5 Vet. App. 19, 21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation,  Grivois, 6 Vet. App. 136, 139 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu, 2 Vet. App. 492.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim of entitlement to service 
connection for a chronic acquired back disorder must be 
denied as not well grounded.  In this regard the Board 
reaffirms the basis for the denial provided by the RO - that 
the claim is not well grounded.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
1 Vet. App. 49, 53.

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for a chronic acquired 
back disorder, VA is under no obligation to assist him in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  


As the veteran's claim of entitlement to service connection 
for a chronic acquired back disorder is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired back 
disorder, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claim is for a higher initial evaluation for 
PTSD rather than an increased rating claim.  This distinction 
was drawn in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), in which it was held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time).  The issue on the title page of this 
decision has been amended accordingly.  


The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his PTSD 
symptoms (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial evaluation in excess of 30 percent for that 
disability is well grounded.  King, 5 Vet. App. 19.

In August 1998, the veteran reported VA treatment at the VA 
Medical Center in Little Rock, Arkansas and "the Mental 
Health Clinic."  Outpatient treatment reports including 
Mental Health Clinic records from "09/08/98 TO PRESENT" 
were requested, but the only record provided was a referral 
from the Outpatient Psychiatry Clinic for dermatological 
evaluation.  In September 1998 the veteran asserted that he 
had received treatment through VA at Little Rock and North 
Little Rock facilities.  

When the veteran subsequently testified before the Board at 
the RO in October 1999 he reported that he was currently 
receiving care for PTSD through a VA clinic.  He also 
reported that he was in a PTSD program.  

Records generated by VA are within the constructive (if not 
actual notice) of VA adjudicators.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issue on appeal.  
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
on appeal.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly those reported to 
have accumulated at VA Medical Centers or 
clinics in Little Rock, Arkansas/North 
Little Rock, Arkansas pertaining to the 
veteran's claim of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD.  

3.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
service-connected PTSD.  Any necessary 
studies, including psychological testing, 
should be accomplished.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the claims file in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  During 
the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD.  In 
particular, the examiner should address 
the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;




(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning Score (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
of the numerical GAF score assigned, as 
it relates to the veteran's occupational 
and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate disorder.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain a 
substantially gainful occupation.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue with consideration 
of all applicable laws and regulations to 
include whether any staging of ratings is 
appropriate pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



